Citation Nr: 0829756	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  The veteran died in February 2003.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for the cause of the veteran's death.

The appellant testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.

Subsequent to this hearing, in September 2007, the Board 
referred the claim to the Veterans Health Administration 
(VHA) for the purpose of obtaining an opinion from a 
specialist in internal medicine.  The specialist provided an 
opinion in October 2007.  See 38 C.F.R. § 20.901.  After 
review of this opinion, in March 2008, the Board found that 
the opinion had to be returned for clarification.  In April 
2008, the Board received this clarification opinion.  The 
Board finds that the claim is ripe for adjudication upon the 
merits.


FINDINGS OF FACT

1.  A certificate of death indicates that the veteran died in 
February 2003 of cardiopulmonary arrest, due to or as a 
consequence of coronary artery disease; however, the 
preponderance of the evidence, to include the more probative 
terminal hospital records, show that the immediate cause of 
the veteran death was overwhelming sepsis and multi-organ 
failure from multiple stage IV decubitus ulcers.

2.  The medical evidence further shows that the decubitus 
ulcers (bed sores) that led to the veteran's fatal sepsis 
(infection) were caused by the veteran being bed bound due to 
residuals of a 1995 stroke with paralysis.

3.  The evidence is at least in relative equipoise regarding 
whether there was a causal relationship between the veteran's 
service-connected residuals of a shell fragment wound of the 
head and his stroke in 1995.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
veteran's service-connected residuals of a shell fragment 
wound of the head materially contributed to the cause of his 
death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  Therefore, no additional consideration of the 
effect of the VCAA on the appeal presently before the Board 
is required.

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Board will outline the evidence upon which service 
connection for the cause of the veteran's death is granted.  
Upon appeal, the appellant has contended, in essence, that 
the veteran's stroke was attributable to the head wound 
injury incurred in service.  The appellant has contended that 
the residuals of the stroke eventually led to the veteran's 
death.  The appellant has contended that the veteran had a 
metal plate his head from the injury in service.

The veteran received the Combat Infantry Badge and Purple 
Heart for his service.  In a May 1997 rating decision (made 
during the veteran's lifetime), the veteran was service 
connected for residuals of a wound of the head (left 
occipital area).  The disability, however, was rated as a 
noncompensable scar.  The same rating decision denied service 
connection for residuals of a stroke suffered in 1995, as 
secondary to the residuals of the head wound.  The veteran 
did not make a claim for service connection prior to 
suffering the stroke.  Previously, in an August 1996 rating 
decision, the RO had found that the veteran was not competent 
to handle the disbursement of funds.

The veteran's service medical records were destroyed by fire.  
Thus, there are no medical records in the claims file 
documenting the location and severity of the shell fragment 
wound for which he was service connected.

The veteran underwent a VA neurological examination in April 
1996.  The examiner observed that the veteran had an 
intracranial hematoma in January 1995 and had neurosurgery to 
relieve intracranial pressure caused by the hematoma.  A 
history of shrapnel wound to the brain was also noted.  It 
was further reported that the veteran had right paresis and 
cognitive deficit secondary to the hematoma.  In an April 
1996 VA general medical examination, the examiner noted that 
the veteran had shrapnel in the left toenail and a shrapnel 
wound in the left occipital area with a three centimeter 
scar.

Terminal hospital records reveal that the veteran was 
transferred from a nursing home with diagnoses of a sacral 
decubitus ulcer, peptic ulcer disease, chronic renal 
impairment, sepsis, a cerebrovascular accident, congestive 
heart failure, hypertension, peripheral vascular disease, 
non-insulin dependent diabetes mellitus and dementia.  He was 
admitted initially for decubitus ulcer debridement and such 
was carried out but he developed complications, to include 
sepsis and renal impairment.  His condition deteriorated and 
he expired in February 2003, approximately 11 days after 
admissions.

The record now contains several medical opinions.  In an 
April 2003 opinion, a medical consultant with Disabled 
American Veterans (DAV), a Dr. OAL, reported review of the 
claims file and found that it showed that the veteran 
received a shrapnel injury to his head and, in 1995, he had 
surgery for a massive intracranial hematoma in the same area 
of the brain.  The physician concluded that the veteran's 
service connected head wound with subsequent intracranial 
hematoma and hemi-paresis substantially and materially 
contributed to the veteran's death.  

In August 2005, a VA physician, Dr. BR, submitted an opinion 
that Dr. OAL's opinion did not address the cause of death 
listed on the death certificate, and therefore, Dr. OAL's 
opinion was "thus at fault."  As indicated below, the 
preponderance of the evidence indicates that the veteran died 
of causes other than listed on the death certificate.

Based on this evidence, the Board remanded the appeal for the 
obtainment of a VHA opinion.  In an October 2007 opinion, Dr. 
PK noted review of the claims file.  She noted that the 
claims file did not include military medical records or 
hospital records regarding the intracranial hematoma that the 
veteran experienced n 1995.  Although the records reviewed 
did not indicate the degree of paresis, she found that 
inference could be made from the records that the veteran was 
wheelchair-bound.  The physician indicated that the records 
did not specify the location of the hematoma.  Based on the 
veteran's resultant deficits, however, she indicated that the 
location was in the left cranial hemisphere, rather than the 
occipital area.  She noted, however, that this was "pure 
speculation."  

Dr. PK concluded that the veteran's cause of death was 
overwhelming sepsis and multi-organ failure from multiple 
stage IV decubitus ulcers.  She indicated that the cause of 
death listed on the death certificate did not accurately 
reflect the events that led up to the veteran's demise.  She 
further opined that it appeared that a "large" contributing 
factor to the veteran's death was stroke he suffered in 1995, 
which resulted in hemiparesis that left the veteran 
wheelchair-bound and eventually bed-bound.  Dr. PK indicated 
that these medical developments placed the veteran at risk 
for developing the large decubitus ulcers that later played a 
principle role in the veteran's ultimate demise.  The 
physician noted that the veteran, however, was not service-
connected for stroke or stroke residuals.  She opined that 
the functional impairment following the stroke could not be 
attributed to left occipital shrapnel wound injury sustained 
50 years prior.  Dr. PK noted again, however, the role of 
"speculation" on her part and that the hematoma was located 
in the left cerebral hemispheres, rather than the left 
occipital area, based on the veteran's resultant physical 
deficits.  

Regarding the other opinions of record, Dr. PK noted that her 
conclusion obviously contradicted Dr. OAL's opinion that the 
hematoma was in the same location at the service-connected 
scar.  Regarding Dr. BR's opinion, she noted that he had 
criticized Dr. OAL's opinion for not addressing the cause of 
death listed on the death certificated, but then highlighted 
that she did not think the death certificate was accurate.

In a March 2008 VHA clarification request, the Board noted 
that, while Dr. PK appeared to support a finding of no 
relationship between the veteran's shell fragment wound of 
the head and his stroke by providing a rationale concerning 
the apparent different anatomical locations of the head wound 
and stroke, as she concluded by stating that this was pure 
speculation, it was evidence that neither supported or 
weighed against the claim.  The Board highlighted that an 
opinion based on pure speculation is of little if any 
probative value, citing to Perman v. Brown, 5. Vet. App. 237, 
241 (1993), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
Obert v. Brown, 5 Vet .App. 30 (1993), and Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  Therefore, the Board 
asked a specialist to clarify whether it was at least as 
likely as not that the veteran's service-connected residuals 
of a shell fragment wound to the head directly caused or 
materially contributed to his death.  The Board also asked 
for the physician completing the clarification to provide an 
opinion regarding Dr. OAL's supportive opinion of record.  

In an April 2008 letter, a Dr. FB provided a clarification 
opinion.  He noted that he had reviewed all the available 
records.  Regarding whether it was at least as likely as not 
that the veteran's service-connected residuals of a shell 
fragment wound to the head directly caused or materially 
contributed to his death, he responded that the question 
could not be answered without resorting to speculation based 
on the information available for review.  Dr. FB noted that 
the key information that was missing from the record that 
would allow for a clear answer included the operative report 
from the evacuation of the intracerebral hemorrhage suffered 
by the veteran in 1995, as well as reports of imaging studies 
of the head.  Dr. FB found that the key question that was 
unanswerable was whether the shell fragment was outside the 
cranial cavity."

Regarding Dr. OAL's opinion, Dr. FB noted, that assuming that 
Dr. OAL based his opinion on the same information available 
to him, Dr. OAL conclusion was not supportable.  He opined 
that the mere presence of a shell fragment in the same area 
of the scalp would not be materially related to the 
intracerebral hemorrhage unless it had entered the skull.  As 
there was no information that answered this question, Dr. FB 
found that Dr. OAL's opinion was mere speculation.

Analysis

The Board finds that the evidence is in relative equipoise as 
to whether the veteran's residuals of a shell fragment wound 
of the head materially contributed to his death.  Therefore, 
service connection for the cause of death is warranted.  

The record indicates that the veteran sustained a shell 
fragment wound to the occipital region of the head and such 
wound was received while engaged in combat with the enemy 
during World War II as evidenced by the receipt of a Purple 
Heart.  The veteran did not file a claim for service 
connection for residuals of this injury until decades post-
service and the rating that was assigned when he finally did 
file such a claim was zero percent.  The appellant alleges 
that the injury resulted in the placement of a metal plate in 
the skull but there is no competent evidence of record to 
confirm this allegation.  However, there are no service 
medical records in the claims file and, through no fault of 
the veteran or his widow, efforts to obtain them have been 
unsuccessful.  There is no post-service examination that was 
specifically performed to evaluate this injury.  Thus, the 
extent of the combat related shell fragment wound to the head 
is not apparent from the record aside from a shell fragment 
wound scar in the occipital region of the scalp.  

The record is also devoid of any medical records relating to 
the initial treatment of the veteran's stroke; here again, 
efforts to obtain them have been unsuccessful.  However, it 
is clear from the medical evidence that the veteran did have 
a stroke, the residuals of which (to include partial 
paralysis) caused severe decubitus ulcers (bedsores), which 
in turn materially contributed to the veteran's fatal 
overwhelming sepsis with multiple organ failure.  Thus, the 
central question here is whether the veteran's residuals of a 
shell fragment wound to the head caused or materially 
contributed to his stroke.  As explained  below, there are 
four medical opinions of record that attempt to address the 
question at hand but two and arguably three of those opinions 
are of no probative value as they were either based upon 
speculation or cited the incorrect cause of death that was 
listed on the death certificate but not confirmed by the 
terminal hospital records.   

Dr. OAL's opinion supports the contended relationship.  He 
concluded that the service-connected head wound, in essence, 
substantially and materially contributed to the veteran's 
death.  The opinion is considerably weakened by the fact that 
this physician did not have an opportunity to review two 
subsequent opinions. And while Dr. OAL's opinion is supported 
by a rationale, namely the veteran's massive intracranial 
hematoma was in the same area of the brain that sustained the 
shell fragment wound, there is no specific citation to the 
clinical record to support the anatomical conclusion with 
respect to the area of the stroke.  Nevertheless, it is 
competent evidence that supports the contended causal 
relationship.

Of the three other opinions, Dr. BR found that Dr. OAL's 
opinion was "at fault" because Dr. OAL did not address the 
cause death listed on the death certificate.  As discussed 
above, however, the evidence indicates that the death 
certificate is not accurate.  Therefore, this evidence does 
not weigh against or in favor of the claim. 

Regarding the two VHA opinions, Dr. PK initially indicated 
that the hematoma occurred in a place other than the area of 
the shell fragment wound, her final conclusion that this 
opinion was based upon "pure speculation" renders the 
opinion devoid of probative value.  As noted above, opinions 
that are speculative are of little or no probative value.  
See Perman, supra, Tirpak, supra, Obert, supra, Beausoleil, 
supra.  The clarification opinion by Dr. FB indicates that 
based on the evidence of record all opinions are speculative, 
which confirms Dr. PK's conclusion.  

In the second VHA opinion, Dr. FB noted that evidence of an 
intracranial injury would support the claim but he found no 
evidence, such as a skull X-ray or MRI of the brain that 
showed there was or was not such an injury.  The same 
physician also observed that Dr. OAL's opinion was not 
supported by the evidence of record available but such does 
not entirely negate the latter supportive opinion.  Thus, the 
Board finds that Dr. OAL's opinion provides some support for 
the contended relationship between the service-connected head 
wound and the subsequent stroke and the other three opinions 
are essentially neutral; they neither support nor weigh 
against the claim.  

The Board is cognizant of the veteran not filing a claim for 
service connection for residuals of a shell fragment wound of 
the head until decades post-service and the zero percent 
rating assigned by the RO, which tends to suggest the his 
head wound was superficial in nature and did not include a 
retained intracranial shell fragment.  And arguably the most 
recent VHA opinion does weigh against the claim because, 
while the physician did use the word speculative, he found no 
medical evidence in the record to support a nexus between the 
veteran's shell fragment wound to the head and his stroke.  
However, there are no service medical records or post-service 
evidence upon which to make a determination of the severity 
of the head wound.  The Board must employ a "heightened" duty 
"to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule" in such 
circumstances.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  While this special duty does not require VA to 
engage in any "burden- shifting" analysis with respect to the 
appellant's claim (Cromer, supra), the Board finds that, 
under these circumstances,  the only opinion of any probative 
value in this case, however weak, supports the contended 
causal relationship between the veteran's shell fragment 
wound of the head and his stroke, and the medical evidence 
clearly establishes that the residuals of the veteran's 
stroke materially contributed to his death.  The fact that 
the government lost records relating to the veteran's combat-
related shell fragment wound to the head should not be used 
to penalize the appellant.   

In view of the foregoing, the Board finds that the  evidence 
overall is in relative equipoise regarding whether the 
veteran's death is attributable to service.  With application 
of the doctrine of reasonable doubt, service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


